If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


LAURA FRIZZO,                                                      UNPUBLISHED
                                                                   February 18, 2021
               Plaintiff-Appellant,

v                                                                  No. 347361
                                                                   Iron Circuit Court
CITY OF IRON RIVER and DAVID THAYER,                               LC No. 17-005475-CZ

               Defendants-Appellees.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I concur in the majority opinion in all respects except for its discussion of MCL 421.11a,
which I believe it interprets too narrowly. However, a review of the unemployment hearing
transcript leads me to the conclusion that any such error was harmless as defendant Thayer’s
testimony at that hearing was not significantly different than his testimony at trial.

                                                            /s/ Douglas B. Shapiro




                                               -1-